Name: Commission Regulation (EEC) No 1515/86 of 20 May 1986 introducing a countervailing charge on tomatoes originating in the Canary Islands
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 5 . 86 Official Journal of the European Communities No L 132/ 17 COMMISSION REGULATION (EEC) No 1515/86 of 20 May 1986 introducing a countervailing charge on tomatoes originating in the Canary Islands tive market days ; whereas a countervailing charge should therefore be introduced for these tomatoes ; Whereas, if the system is to operate normally, the entry price should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Regulation (EEC) No 1 676/85 (6),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient, Whereas, in accordance with Article 1 (5) of Protocol 2 to the Act of Accession of Spain and Portugal f7), the Community must apply in its trade with the Canary Islands, for products covered by Annex II to the EEC Treaty, the general arrangements which it applies in its foreign trade ; Whereas, in accordance with Article 4 of the said Protocol , the products, including tomatoes, specified in Annex A to the Protocol , qualify for preferential arrange ­ ments, subject to the tariff quota opened by way of Community Regulation (EEC) No 3806/85 (8) ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1351 /86 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Article 25 ( 1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a third country remains at least 0,6 ECU below the reference price for two consecutive market days, a coun ­ tervailing charge must be introduced in respect of the exporting country concerned, save in exceptional circum ­ stances ; whereas this charge is equal to the difference between the reference price and the arithmetic mean of the last two entry prices available for that exporting country ; Whereas Commission Regulation (EEC) No 985/86 of 4 April 1986 fixing for the 1986 marketing year the reference prices for tomatoes (3) fixed the reference price for products of class I for the month of May 1986 at 136,75 ECU per 100 kilograms net ; Whereas the entry price for a given exporting country is equal to the lowest representative prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all representative markets for which prices are available less the duties and the charges indicated in Article 24 (3) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 ; Whereas, in accordance with Article 3 ( 1 ) of Regulation (EEC) No 211 8 /74 (4), as last amended by Regulation (EEC) No 381 1 /85 (*), the prices to be taken into consideration must be recorded on the representative markets or, in certain circumstances, on other markets ; whereas it is necessary to multiply the prices with the coefficient fixed in the second indent of Article 1 (2) (a), of Regulation (EEC) No 985/86 ; Whereas, for tomatoes originating in the Canary Islands the entry price calculated in this way has remained at least 0,6 ECU below the reference price for two consecu HAS ADOPTED THIS REGULATION : Article 1 When tomatoes falling within subheading 07.01 M of the Common Customs Tariff and originating in the Canary Islands are imported, a countevailing charge shall be levied, the amount of which shall be fixed at :  9,16 ECU per 100 kilograms net weight for quantities within the tariff quota laid down by Regulation (EEC) No 3806/85 ,  9,35 ECU per 100 kilograms, for other amounts . However this charge shall not be levied on quantities imported into Spain within the tariff quotas laid down by Regulation (EEC) No 3806/85 . Article 2 This Regulation shall enter into force on 22 May 1986 . ( ¢) OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 119, 8 . 5 . 1986, p. 46 . (3) OJ No L 90 , 5 . 4 . 1986, p. 25 . (4) OJ No L 220 , 10 . 8 . 1974, p . 20 . O OJ No L 368 , 31 . 12 . 1985, p . 1 . (6) OJ No L 164, 24 . 6 . 1985, p . 1 . 0 OJ No L 302, 15 . 11 . 1985, p. 9 . (8) OJ No L 367, 31 . 12 . 1985 , p . 44 . No L 132/ 18 Official Journal of the European Communities 21 . 5 . 86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 May 1986 . For the Commission Frans ANDRIESSEN Vice-President